1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     CHRIS GLISSON,                                         Case No. 3:19-cv-00025-RCJ-CLB
4                                             Plaintiff                     ORDER
5            v.
6     FURLONG et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13   court written notification of any change of mailing address, email address, telephone

14   number, or facsimile number. The notification must include proof of service on each

15   opposing party or the party’s attorney. Failure to comply with this rule may result in the

16   dismissal of the action, entry of default judgment, or other sanctions as deemed

17   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days

18   from the date of entry of this order to file his updated address with this Court. If Plaintiff

19   does not update the Court with his current address within thirty (30) days from the date

20   of entry of this order, the Court will dismiss this action without prejudice.

21          Additionally, Plaintiff did not sign the penalty of perjury page on his complaint.

22   (ECF No. 1-1 at 11). Although another inmate helped Plaintiff draft the complaint, Plaintiff

23   must sign the complaint to “declare under penalty of perjury under the laws of the United

24   States of America that the foregoing is true and correct.” (Id.) The Court will send Plaintiff

25   a copy of the complaint. The Court grants Plaintiff thirty (30) days from the date of entry

26   of this order to sign the complaint and return a complete, signed copy of the complaint to

27   this Court. If Plaintiff does not submit a signed copy of his complaint to the Court within

28   thirty (30) days from the date of entry of this order, the Court will dismiss this action without
1    prejudice.
2    II.    CONCLUSION
3           For the foregoing reasons, it is ordered that Plaintiff will file his updated address
4    with the Court within thirty (30) days from the date of this order.
5           It is further ordered that the Clerk of the Court will send Plaintiff a copy of the
6    complaint (ECF No. 1-1).
7           It is further ordered that Plaintiff will return a signed copy of the complaint to the
8    Court within thirty (30) days from the date of this order.
9           It is further ordered that, if Plaintiff fails to timely update his address or submit a
10   signed complaint, the Court will dismiss this case without prejudice.
11
12          DATED: November 18, 2019.
13
14                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
